Citation Nr: 1730347	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, reopened and then denied a claim for service connection for a left knee disorder.

In September 2011 the Veteran testified at a local RO hearing.  In August 2016, he testified by videoconference from Denver before the undersigned Veterans Law Judge sitting in Washington, D.C.  

In a decision dated in December 2016, the Board reopened the claim of service connection for a left knee disorder, and then remanded the matter for additional development.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his August 2016 Board Hearing, the Veteran testified that he first reported to VA for left knee care immediately upon his separation from service, but was turned away.  He also testified that he had a left knee condition prior to his entry into service.  

In its December 2016 remand, the Board asked the AOJ to attempt to obtain all of the Veteran's VA records dating from 1969 to 1970.  In a December 12, 2016, letter the AOJ told the Veteran "we need to know which VAMC that treated you for your left knee from 1969 to 1970."  That request, which is obscurely located in the letter, may have been missed by the Veteran.  In accordance with 38 C.F.R. § 3.159(c)(2) the AOJ should again attempt to locate the 1969-1970 VA records and associated them with the claims file.

Reviewing the claims file reveals that the Veteran was discharged from service to St. Louis, Missouri.  Additionally, post-service education documents reference a St. Louis mailing address shortly after service.  At the Board hearing, he recalled one VA facility he was seen at as the Johnnie Cochran, St. Louis, VAMC.  Thus, even if the Veteran does not respond, a request to the St. Louis VAMC should be made because that is where it can be inferred as the most likely VA facility he sought treatment at after service.

Additionally, in its December 2016 remand the Board specifically instructed the AOJ to associate the Milwaukee VAMC's September 25th, 2003, "initial evaluation for left knee pain . . . comprehensive history [sic] regarding the knee," which was referred to by the November 2009 VA joints examiner, with the claims file.  See November 2009 VA joints examination report, pp. 3-4.  This was not done, so remand in accordance with Stegall is needed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (providing that remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).  

Finally, in its December 2016 remand, the Board asked the AOJ to attempt to obtain all pre-service medical records related to the Veteran's left knee.  In a letter dated December 12, 2016, the RO seemingly asked the Veteran for pre-service medical records, but that request was written in a confused manner; and arguably did not ask the Veteran for the name(s) of the person that treated him for his left knee problem before he entered military service.  Needless to say, the Veteran has not provided the names of the people that treated him for his left knee problems before he entered military service.  In accordance with 38 C.F.R. § 3.159(c)(1) the AOJ should again attempt to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran that reads as follows:

Please provide the location (city or state) of the VA facility(s) that you went to in the year after your 1969 release from military service.  

If you cannot recall the location(s) of the VA facility(s) that you went to in or around 1969, please let us know.

Allow the Veteran a reasonable amount of time to provide the requested information.  Take steps to obtain all of the Veteran's 1969-1970 VA records, both administrative and medical, and include a search of non-digital and retired records.  If a VAMC is not identified, request the records from the St. Louis VAMC.  Associate any located records with the claims file.  

2.  Associate the Milwaukee VAMC's September 25, 2003, medical records with the claims file; particularly, the "initial evaluation for left knee pain . . . comprehensive history [sic] regarding the knee" referred to by the November 2009 VA joints examiner.  

3.  Send a letter to the Veteran that reads as follows:

Please provide the names of the medical providers (physicians, clinics, etc.) that treated you for your left knee problems before you entered military service.  

If you cannot recall the name(s) of the medical providers (physicians, clinics, etc.) that treated you for your left knee problems before you entered military service, please let us know.

Allow the Veteran a reasonable amount of time to provide the requested information.  Take steps to obtain any identified records.  Associate any located records with the claims file.  

4.  Finally, after completion of all of the above and any other necessary development as a result of the above, readjudicate the appeal based on all of the evidence of record.  If the claim is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

